DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-23 have been cancelled.  Original claims 29-33 have been renumbered as 28-32, respectively, as the original claim set was missing a claim numbered as claim 28.  Claims 33-37 have been newly added. 

Claim Objections
Claim 36 is objected to because of the following informalities:  The claim appears to include a typographical error, “normal corneal.”  It appears that the claim should recite either “normal cornea” or “normal corneal thickness.”  Appropriate correction is required.

Drawings
The replacement drawings for Figures 2B, 2C, 3A, 3B, 6, and 7A were received on 6/17/2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-12, 25, and 27-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,449,234. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘234 claims are directed to methods of treating corneal haze or scarring comprising topically administering a composition comprising the HGF polypeptide of SEQ ID NO: 1.  The step of identifying a subject in need of treating corneal haze or scarring as recited in instant claim 1 must implicitly occur in the method of the ‘234 claims.  The limitations of instant claims 7-12 are found in issued claims 2-7.  The limitations of claim 27 are found in issued claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 24-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating corneal haze and scarring as described below, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Claim 1 is directed to a method of treating or preventing corneal haze or scarring, the method comprising: identifying a subject in need of treating or preventing corneal haze or scarring; administering to the subject a hepatocyte growth factor receptor (HGFR)-binding composition comprising at least one purified hepatocyte growth factor (HGF) agent.
Claims 2-3 and 28-35 specify that the HGF agent is an HGF polypeptide.
Claim 4 specifies that the HGF agent is an agonist of HGF.

Example 1 discloses administering murine HGF to mice whose corneas have been injured by mechanical removal of the complete corneal epithelium.  3 µl of 0.01% HGF in PBS was topically applied twice daily for up to seven days post-injury.  Figure 2A shows reduced opacity and increased wound healing compared to a control.  Figure 2B shows the decrease in opacity is statistically significant at 5 day post-injury.  Figure 2C shows the decreased wound area is statistically decreased at 1, 3, and 5 days post injury. Example 4 discloses that HGF-treated corneas have a thickness similar to normal corneas.  Injured control corneas show increased thickness.
Example 2 is an in vitro experiment.  HGF inhibited TGF-β induced expression of α SMA in keratinocytes.

Paragraph [0009] of the specification discloses that an HGF agent is able to induce HGF-mediated signal transduction by HGF-receptor (HGFR or cMET), and may include, without limitation, a natural protein, recombinant protein or peptide and fusion or chimeric protein able to bind HGFR, and biologic or chemical small molecule agonist of HGFR.
Paragraph [0030] of the specification discloses that HGF agents of the present invention may include a polypeptide having an amino acid sequence that is at least 50%, at least 60%, at least 70%, at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, at least 99.5%, or at least 99.9% identical to human HGF (SEQ ID NO: 1).
Paragraph [0033] of the specification discloses that the terms “treating” and “treatment” refers to the administration of an agent or formulation to a clinically symptomatic individual afflicted with an adverse condition, disorder, or disease, e.g., corneal haze or scarring, so as to affect a reduction in severity and/or frequency of symptoms, eliminate the symptoms and/or their underlying cause, and/or facilitate improvement or remediation of damage.
Paragraph [0034] of the specification discloses that the terms “preventing” and “prevention” refer to the administration of an agent or composition to a clinically asymptomatic individual who is susceptible or predisposed to a particular adverse condition, disorder, or disease, and thus relates to the prevention of the occurrence of symptoms and/or their underlying cause, e.g. being characterized as a PRK patient, chemical bum victim, or ocular injury victim.
Paragraph [0065] of the specification discloses that “treatment” refers to reducing or ameliorating at least one symptom as a result of corneal haze or scarring and “prevention” refers to a reduction in the frequency of, or a delay in the onset of, symptoms associated with a disease or condition, relative to a subject who does not receive the composition.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
	The claimed methods would constitute undue experimentation.
The claims do not require any particular therapeutic result with respect to treating corneal haze or scarring.  In view of the specification disclosure, the claims have been interpreted as requiring reduction in severity and frequency of symptoms, eliminating the symptoms and their underlying cause, and facilitating improvement or remediation of damage.  This is considered to include complete reversal of all damage.  While a decrease in corneal opacity and decrease in corneal wound area following corneal injury has been shown, all outcomes embraced by the claims have not been shown.  At least for example, there is no evidence or reason to believe that administering an HGF agent to a subject having established corneal scarring would result in complete remediation of the scarring and its associated symptoms such as pain and vision loss.  At least for example, there is no evidence or reason to believe that administering an HGF agent to a subject with corneal haze due to an infection would treat the underlying infection.
The specification provides no examples or evidence that administration of any HGF agent embraced by the claims prevents corneal haze or scarring in any subject embraced by the claims.  One of ordinary skill in the art would have reason to doubt that the prevention methods would have been operable in the absence of more experimental evidence.   
Only claims 25-27 specify how the HGF agent is administered.  That is, claim 1 embraces any method of administration.  For example, there is no evidence or reason to believe that intramuscular or subcutaneous injection of an HGF agent or dermal topical application of an HGF agent would be effective in treating or preventing corneal haze or scarring.  The topical administration to the cornea in the examples is not commensurate in scope with all methods of administration embraced by the claims.  This administration method is not predictive of results for other methods of administration embraced by the claims.
The examples of the specification test only murine HGF.  This is presumed to be the full length (two-chain) polypeptide comparable to that formed from the human HGF of instant SEQ ID NO: 1. This would be an agonist of HGF.  (See instant claim 4.)  No fragments of HGF, particularly those limited to the amino acids recited in claims 28-32, or highly variant modified HGF polypeptides (see instant claim 3) were tested.  It is noted that the fragments of HGF and sequences 70% identical to instant SEQ ID NO: 1 embraced by the claims include embodiments that would be antagonists.  See at least abstract; claims; and paragraph bridging columns 5-6 of Cochran et al. (U.S. Patent No. 9,556,248, of record).  There is no evidence or reason to believe that HGF antagonist agents would be operable in the claimed methods.  The specification does not identify or suggest any other HGF agents (chemical small molecules, fusion proteins, chimeric proteins).  There is no guidance or direction on the structure or identity of the chemical small molecules.  There is no guidance or direction on the fusion partners or chimeric proteins that would be operable in the claimed methods. 
With respect to claim 6, there is no disclosure or evidence that all HGF agents embraced by the claims would act to inhibit α-smooth muscle actin. 
With respect to claim 36, there is no disclosure or evidence that all HGF agents embraced by the claims would restore corneal thickness to that of a normal cornea.
With respect to claim 37, there is no disclosure or evidence that all HGF agents embraced by the claims would inhibit trafficking of inflammatory leukocytes to an injured cornea.
 Full-length HGF is not commensurate in scope or predictive for all HGF agents embraced by the claims with respect to these activities.
	Given the breadth of the claims with respect to agents that could be administered and therapeutic outcomes embraced and the limited direction and examples, the claims would constitute undue experimentation.  The results of the examples cannot be extrapolated to predict results commensurate in scope to the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 24-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “identifying a subject in need of treating or preventing corneal haze or scarring.”  The method does not provide any particular steps or criteria for this identification.  While a subject with corneal haze or corneal scarring would clearly be a subject in need, it is not clear from the claim what subject population would be in need of prevention. The claim specifies no criteria for those in need of prevention.  It appears it would be desirable to prevent corneal haze or corneal scarring in all subjects.  The metes and bounds of the claim cannot be determined with respect to subjects to be treated.
Claim 24 depends on claim 1 and recites “wherein the identifying comprises calculating a grade scale of the subject’s cornea transparency.”  However, an unspecified calculation of grade scale does not result in identification on its own.  No particular grade scale is stated to identify or exclude a subject for treatment.  Claim 1 is limited to treating those identified and not those excluded. 
	Claim 5 recites “further comprises a corneal stroma permeating excipient.”  The specification does not disclose those excipients that are specifically corneal stroma permeating excipients.  It is unknown what the metes and bounds of these excipients are.
Claim 26 recites “contacting the composition with corneal stroma of the subject.”  This is confusing.  Generally, a composition is administered to the subject (e.g. the corneal stroma of the subject is contacted with the composition) and the subject is not administered to the composition.  As the stroma is an internal structure (not the surface of the cornea) the claim is unclear as to how this contact occurs.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 25-26, and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (of record).
Sun et al. discloses administering an HGF agent (H-RN peptide) in an intrastromal pocket of the cornea in mice to inhibit corneal angiogenesis. Neovascularization is disclosed by Sun et al. as reducing corneal transparency (i.e. corneal haze). See at least abstract; page 1; page 2, right column; and pages 6 and 9, methods section.
Sun et al. anticipates treatment of corneal haze and scarring.  In addition, Sun et al. anticipates the claimed methods of prevention as the reference administers HGF to the eye and does not report the development of corneal haze or scarring.  All subjects are considered to be in need of preventing corneal haze or scarring.
Absent evidence to the contrary, the peptide of Sun et al. meets the limitations of an HGFR-binding composition containing a purified HGF agent meeting the structural limitations of the claims.  Any evidence to the contrary will be viewed as evidence that the scope of the claims is not enabled.
Absent evidence to the contrary, the inhibition of α-smooth muscle actin in the cornea as recited in claim 6 would be inherent to the method of Sun et al. as the peptide of Sun et al. meets the structural limitations of the claims.  Any evidence to the contrary will be viewed as evidence that the scope of the claims is not enabled.
Absent evidence to the contrary, the restoration of corneal thickness to that of a normal cornea as recited in claim 36 would be inherent to the method of Sun et al. as the peptide of Sun et al. meets the structural limitations of the claims.  Any evidence to the contrary will be viewed as evidence that the scope of the claims is not enabled.
Absent evidence to the contrary, inhibiting trafficking of inflammatory leukocytes to an injured cornea as recited in claim 37 would be inherent to the method of Sun et al. as the peptide of Sun et al. meets the structural limitations of the claims.  Any evidence to the contrary will be viewed as evidence that the scope of the claims is not enabled.


Claims 1-4, 6, 12, 25, and 27-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (U.S. Patent No. 5,703,047, of record).
Wilson discloses administering eye drops containing HGF to the cornea.  The concentration of HGF is 50-500 ng/ml in physiological saline.  Full length, naturally occurring HGF and fragments can be used.  Human HGF is disclosed.  Daily administration is disclosed.  See at least abstract; claims; column 5, lines 40-67; column 6, lines 34-41; column 7, lines 16-38; column 13, lines 6-15; and Example 4.
Wilson is considered to anticipate the claimed methods of prevention as the reference administers HGF to the eye and does not report the development of corneal haze or scarring.  Naturally occurring HGF has the sequence of instant SEQ ID NO: 1 and would comprise the amino acids recited in instant claims 28-32 and meet the sequence identity limitations of claims 3 and 33-35.  All subjects are considered to be in need of preventing corneal haze or scarring.
Absent evidence to the contrary, the inhibition of α-smooth muscle actin in the cornea as recited in claim 6 would be inherent to the method of Wilson as the HGF of Wilson meets the structural limitations of the claims.  Any evidence to the contrary will be viewed as evidence that the scope of the claims is not enabled.
Absent evidence to the contrary, the restoration of corneal thickness to that of a normal cornea as recited in claim 36 would be inherent to the method of Wilson as the peptide of Wilson meets the structural limitations of the claims.  Any evidence to the contrary will be viewed as evidence that the scope of the claims is not enabled.
Absent evidence to the contrary, inhibiting trafficking of inflammatory leukocytes to an injured cornea as recited in claim 37 would be inherent to the method of Wilson as the peptide of Wilson meets the structural limitations of the claims.  Any evidence to the contrary will be viewed as evidence that the scope of the claims is not enabled.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa